Name: Council Regulation (EEC) No 1787/81 of 30 June 1981 fixing, for the 1981/82 marketing year, the sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 177/35 COUNCIL REGULATION (EEC) No 1787/81 of 30 June 1981 fixing, for the 1981 /82 marketing year, the sugar prices and the standard quality of beet Whereas the basic price for beet must take account of the intervention price and of the costs of processing and ' delivering the beet to factories and be based on an esti ­ mated Community yield of 130 kilograms of white sugar per tonne of beet with a 16 % sugar content; Whereas, taking particular account of the rise in the price of energy , the abovementioned costs may be estimated at a flat-rate amount of 1 9-33 ECU per 100 kilograms of white sugar ; whereas that flat-rate amount is made up of the sum of the processing margin , estimated at 17-83 ECU, and the costs of delivering the beet to factories, estimated at 3-28 ECU, less a flat-rate amount of 1-78 ECU representing factories' receipts from the sale of molasses calculated on the basis of a yield of 38-5 kilograms per tonne of beet processed and an ex-factory price for molasses of 6-01 ECU per 100 kilograms of molasses adjusted on the basis of the evolution in recent years of the effective selling price ; Whereas the standard quality chosen for beet should be a quality which takes account of production characteristics in the main beet-producing areas of the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation ( EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ( x ), and in particular Articles 2 (3 ),. 3 (4 ) and 4 (3 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when sugar prices are fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas, in order to attain these objectives, the target price for sugar must be fixed at a level which , taking into account, in particular, the resultant level of the intervention price, ensures a fair remuneration for beet and sugar cane producers while at the same time respecting consumers' interests, and which is likely to maintain the balance between the prices of the principal agricultural products; Whereas, as a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight ; whereas, consequently, when the intervention price for sugar is being fixed, the difference between the target price and the intervention price may be fixed at a relatively low level ; HAS ADOPTED THIS REGULATION: Article 1 1 . The target price for white sugar shall be 49-42 ECU per 100 kilograms . 2 . The intervention price for white sugar shall be 46-95 ECU per 100 kilograms for the non-deficit areas of the Community. (*) See page 4 of this Official Journal . Article 2( 2 ) OJ No C 75 , 3.4 . 1981 , p . 11 . ( 3 ) OJ No C 90 , 21 . 4 . 1981 , p . 101 . (4 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). The basic price for beet shall be 35-91 ECU per tonne delivered at the collection centre . No L 177/36 Official Journal of the European Communities 1 . 7 . 81 Article 4Article 3 Standard quality beet shall : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the 1981 /82 sugar year . ( a) be of sound, genuine and merchantable quality; (b) have a sugar content of 16 % at the reception point. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS